Citation Nr: 0601405	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-14 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE
Entitlement to service connection for a skin disorder, to 
include as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from June 1968 to 
June 1970, including service in Vietnam.  

In February 2005, the Board of Veterans' Appeals (Board) 
denied entitlement to an increased evaluation for ulnar nerve 
palsy and remanded the issue of entitlement to service 
connection for a skin disorder, to include as due to exposure 
to Agent Orange, to the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO) for additional 
development.


FINDING OF FACT

The medical evidence of record does not show a skin disorder 
that is related to the veteran's military service, to include 
as due to exposure to Agent Orange.


CONCLUSION OF LAW

A skin disorder was not incurred as a result of military 
service, to include as due to exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).


VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
July 2003, the RO sent the veteran a letter, with a copy to 
his representative, in which he was informed of the 
requirements needed to establish service connection.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that the veteran could 
obtain the evidence to support his claim himself or he could 
provide VA with sufficient information for VA to request the 
evidence for him.  No additional private medical evidence was 
subsequently received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  In fact, the veteran noted in a September 2005 
statement that he did not have any additional information to 
add to the claims file.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Based on this record, the Board finds 
that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  In this case, the 
veteran's service department medical records are on file, and 
his VA treatment records have been associated with the claims 
file.  The claimant has provided authorizations, and his 
private medical records were obtained.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  The VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although there is no medical 
opinion on file as to whether the veteran has a skin 
disability due to service, to include his exposure to Agent 
Orange, none is required in this case.  Such development is 
to be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met, as will be discussed below, a VA examination 
is not necessary with regard to the issue on appeal.  The 
Board concludes that all available evidence that is pertinent 
to the claim decided herein has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issue.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma and diabetes mellitus (Type 2).  The 
foregoing diseases shall be service connected if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service.  38 C.F.R. 
§ 3.309.

In this case, the veteran claims that he developed a skin 
disability in service, to include as the result of exposure 
to Agent Orange.  The evidence of record reveals that the 
veteran served in Vietnam.  Under 38 U.S.C.A. § 1116(f), he 
is therefore presumed to have been exposed to herbicide 
agents, to include Agent Orange.  However, the medical 
evidence of record does not show a current diagnosis of a 
presumptive disorder under 38 C.F.R. § 3.309(e), to include 
chloracne, or other acneform diseases consistent with 
chloracne.  Consequently, the veteran does not have a 
disability that would warrant service connection on a 
presumptive basis based on Agent Orange exposure.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

Although the veteran's service medical records reveal that he 
reported on his March 1968 medical history report prior to 
service entrance that he had an occasional rash, his skin was 
normal on examination in March 1968 and on discharge 
examination in May 1970.  Additionally, the veteran's skin 
was normal on VA disability evaluation in September 1970.  In 
fact, the only medical evidence of a skin problem was not 
until a VA treatment notation in January 2002, when the 
veteran complained of a skin rash on both arms since service 
in Vietnam and chronic skin lesions were diagnosed.  However, 
this is over 31 years after service discharge, and there is 
no evidence of a skin disorder in service.  A significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim, which weighs against the claim.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

Most important, there is no competent medical evidence of 
record that relates a current skin disability to the 
veteran's military service or to Agent Orange exposure during 
such service.  The examiner in January 2002 noted only that 
the veteran thought that his skin lesions might be related to 
Agent Orange exposure; however, the examiner did not relate 
the lesions to service.  Although the veteran can provide 
competent evidence as to his observations, he cannot provide 
competent evidence to establish the etiology of any current 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

As such, the fact remains that there is no competent medical 
evidence on file linking the veteran's current skin disorder 
to service or to any incident of service, despite his 
assertions that such a causal relationship exists.  As there 
is no evidence which provides the required nexus between 
military service and the currently diagnosed skin disorder, 
service connection for a skin disorder, to include as due to 
exposure to Agent Orange, is not warranted.  

The Board considered the doctrine of reasonable doubt in 
reaching this decision, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a skin disability, to 
include as due to exposure to Agent Orange, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


